 



Exhibit 10.2
 
INVESTMENT AGREEMENT
by and between
FX Real Estate and Entertainment Inc.
and
Robert F.X. Sillerman
Dated as of January 9, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section 1. Rights Offering and Backstop Purchases
    2  
1.1 Full Participation in Rights Offering
    2  
1.2 Investor Backstop Purchase
    2  
1.3 The Rights Offering
    3  
 
       
Section 2. Representations and Warranties of the Company
    4  
2.1 Organization
    4  
2.2 Due Authorization
    4  
2.3 Due Execution; Enforceability
    4  
2.4 Due Issuance and Authorization of Capital Stock
    5  
2.5 Capitalization
    5  
2.6 Consents
    6  
2.7 No Conflicts
    6  
2.8 Huff Investment Agreement
    6  
 
       
Section 3. Representations and Warranties of the Investor
    6  
3.1 Due Authorization
    6  
3.2 Due Execution; Enforceability
    6  
3.3 No Registration Under the Securities Act
    7  
3.4 Acquisition for Investment
    7  
3.5 Accredited Investor, Etc
    7  
 
       
Section 4. Additional Covenants
    7  
4.1 Listing
    7  
4.2 Restrictions on Transfer
    7  
4.3 Legends
    7  
4.4 Further Assurances
    8  
 
       
Section 5. Conditions to Closing
    8  
5.1 Conditions to the Investor’s Obligation to Purchase the Investor Rights
Shares
    8  
5.2 Conditions to the Investor’s Obligations to Purchase the Investor Backstop
Shares
    9  
5.3 Conditions to Company’s Obligations
    10  
 
       
Section 6. Termination
    11  
6.1 Termination
    11  
6.2 Effect of Termination
    12  
 
       
Section 7. Indemnification; Survival of Representations and Warranties
    12  
7.1 Indemnification
    12  
7.2 Survival of Representations and Warranties
    12  
 
       
Section 8. Definitions
    13  

 i 

 



--------------------------------------------------------------------------------



 



         
Section 9. Miscellaneous
    15  
9.1 Notices
    15  
9.2 Assignment
    16  
9.3 Entire Agreement
    16  
9.4 Waivers and Amendments
    16  
9.5 Governing Law; Jurisdiction; Venue; Process
    16  
9.6 Counterparts
    17  
9.7 Headings
    17  
9.8 Severability
    17  

Exhibits
Exhibit A — Form of Huff Investment Agreement
 ii 

 



--------------------------------------------------------------------------------



 



INVESTMENT AGREEMENT
Dated as of January 9, 2008
          THIS INVESTMENT AGREEMENT (this “Agreement”) is made by and between FX
Real Estate and Entertainment Inc., a Delaware corporation (the “Company”), and
the investor named on Schedule 1 attached hereto (the “Investor”).
          As promptly as practicable following the date of this Agreement,
19,743,349 shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), are to be distributed to the stockholders of CKX, Inc., a
Delaware corporation, of record on December 31, 2007 (the “Distribution”).
Pursuant to the Distribution, the Investor is to receive an aggregate of
6,074,731 shares of Common Stock (the “Investor Distribution Shares”), which,
together with shares he currently owns, will represent approximately 30% of the
number of shares of Common Stock to be outstanding immediately after the
Distribution. The shares of Common Stock to be distributed pursuant to the
Distribution have been registered with the Securities and Exchange Commission
(the “SEC”) on a registration statement on Form S-1, registration No. 333-145672
declared effective by the SEC on December 31, 2007 (as amended and supplemented
through the date hereof, including by means of the prospectus filed pursuant to
SEC Rule 424(b) on January 3, 2008, the “Distribution Registration Statement”).
          As promptly as practicable following the Distribution, the Company
intends to conduct a rights offering (the “Rights Offering”) pursuant to which
each of the Company’s stockholders will be offered the right to purchase one
additional share of Common Stock for each two shares of Common Stock owned as of
the record date established for the Rights Offering (each, a “Right” and
collectively, the “Rights”) at a price currently expected to be ten Dollars
($10.00) per share. The holders of 20,046,898 shares of Common Stock have agreed
with the Company that they will not participate in the Rights Offering.
          The Company and the Investor wish to set forth herein certain
agreements with respect to the Rights Offering and the purchase of certain
shares of Common Stock that are not otherwise purchased in the Rights Offering.
          Certain terms used in this Agreement have the meanings ascribed
thereto in Section 8 hereof.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



          Section 1. Rights Offering and Investor Backstop Purchases.
          1.1 Full Participation in Rights Offering. Upon and subject to the
terms, provisions and conditions of this Agreement, during the pendency of, and
in no event later than the last day of, the Rights Offering, the Investor shall
purchase from the Company all of the shares of Common Stock underlying the
Rights that the Investor receives in the Rights Offering, such purchase to be
made with immediately available funds for a per-share purchase price equal to
the Subscription Price, and on such other terms and conditions as shall be
applicable to the Rights Offering generally. The number of shares of Common
Stock to be so purchased by the Investor and the purchase price of such shares
are set forth opposite the Investor’s name on Schedule 1 hereto (collectively,
the “Investor Rights Shares”).
          1.2 Investor Backstop Purchase.
          (a) Upon and subject to the terms, provisions and conditions of this
Agreement, at the Investor Backstop Closing, the Investor shall purchase the
Maximum Number of Backstop Shares, such purchase to be made with immediately
available funds for a per-share purchase price equal to the Subscription Price,
and on such other terms and conditions as shall be applicable to the Rights
Offering as set forth in the Rights Offering Registration Statement in the form
delivered to the Investor pursuant to Section 1.3(a) hereof, subject to the
terms of this Agreement which shall control in the event of any conflict.
          (b) The “Maximum Number of Backstop Shares” shall mean the number
(which in any case shall be subject to the limitation set forth in the proviso
set forth at the end of Section 1.2(a) hereof) of shares of Common Stock equal
to one-half of the excess, if any, of:
          (i) the number of shares of Common Stock that are not otherwise
purchased in the Rights Offering; over
          (ii) the number equal to the “$15 Million Tranche Number” (as such
term is defined in the Huff Investment Agreement);
provided, however, that, without duplication of any other conditions set forth
in Section 5.1(h) hereof, the Investor shall not be obligated to purchase any
shares at the Investor Backstop Closing unless the Huff Investors shall purchase
in the aggregate (i) a like number of shares as the Investor is purchasing
pursuant to this Section 1.2 plus (ii) a number of shares equal to the $15
Million Tranche Number, simultaneously with the Investor Backstop Closing in
accordance with the Huff Investment Agreement.
          (c) Within two (2) Business Days after the closing of the Rights
Offering, and in any event not later than the giving of notice to “Investors”
under and pursuant to Section 1.2(c) of the Huff Investment Agreement, the
Company shall deliver to the Investor a written notice setting forth the number
of shares to be purchased pursuant to

-2-



--------------------------------------------------------------------------------



 



Section 1.2(a) hereof (the “Investor Backstop Shares” and, collectively with the
Investor Distribution Shares and the Investor Rights Shares, the “Investor
Shares”) and the total purchase price for such shares (which shall be determined
based on the Subscription Price), together with a calculation thereof in
reasonable detail.
          (d) The Company and the Investor shall consummate the purchase and
sale of the Investor Backstop Shares at the offices of the Company or its
counsel in New York, New York by no later than the close of business on the
fifteenth (15th) Business Day after the date the notice pursuant to
Section 1.2(c) hereof is received by the Investor (such closing, the “Investor
Backstop Closing”). The date of the Investor Backstop Closing is sometimes
referred to hereinafter as the “Investor Backstop Closing Date.”
          1.3 The Rights Offering.
          (a) The Company is preparing a registration statement (including each
amendment and supplement thereto, the “Rights Offering Registration Statement”)
on Form S-1 covering the issuance of the Rights and the shares of Common Stock
to be issued pursuant to the Rights Offering. The Company has furnished the
latest draft of the Rights Offering Registration Statement to the Investor. The
Company intends to use its commercially reasonable efforts to (i) cause the
Rights Offering Registration Statement to be filed with the SEC as promptly as
practicable after the execution and delivery of this Agreement; (ii) cause the
Rights Offering Registration Statement to be declared effective by the SEC as
promptly as practicable; and (iii) commence the Rights Offering as promptly as
practicable following the effective date of the Rights Offering Registration
Statement. The Company shall have the sole and absolute right to terminate the
Rights Offering without closing on the purchase and sale of any shares of Common
Stock thereunder and hereunder. Upon any such termination, the obligations of
the Investor under this Agreement shall terminate without any obligation to
purchase shares of Common Stock pursuant to Section 1.2 hereof, and the
provisions of Section 7 hereof shall remain in effect.
          (b) The Company shall (i) not permit any securities other than the
Rights and the shares of Common Stock underlying the Rights to be included in
the Rights Offering Registration Statement; (ii) furnish to the Investor each
amendment or supplement to the Rights Offering Registration Statement prior to
its filing with or other submission to the SEC and shall afford the Investor a
reasonable opportunity (but in any event not less than 48 hours after receipt by
the Investor) to review and comment upon such amendment or supplement in each
instance before it is filed with the SEC; (iii) provide the Investor with any
written comments or other written communications that the Company or its counsel
receives from time to time from the SEC with respect to the Rights Offering
Registration Statement promptly after the receipt of such comments or other
communications; and (iv) correct any information in the Rights Offering
Registration Statement if, and to the extent, that such information becomes
false or misleading in any material respect, and take all steps necessary to
cause the Rights Offering Registration Statement, as so corrected, to be filed
with the SEC and, upon its

-3-



--------------------------------------------------------------------------------



 



effectiveness, to be disseminated to the distributees of the Rights, in each
case as and to the extent required by applicable federal securities laws.
          (c) The Investor shall use his reasonable and good faith efforts to
cooperate with the Company in its efforts to file the Rights Offering
Registration Statement and to cause it to be declared effective by the SEC as
promptly as practicable. In that connection, and without limiting the foregoing,
the Investor shall furnish to the Company such information regarding himself as
the Company or its counsel may reasonably request for disclosure in the Rights
Offering Registration Statement, and the Investor hereby represents and warrants
that such information will be true, correct and complete, and covenants to
promptly provide the Company with any information that may be necessary in order
to correct such information to the extent it ceases for any reason to continue
to be true, correct and complete; and the Company shall have the right to
include in the Rights Offering Registration Statement all such information so
furnished, as well as a description of this Agreement and a copy hereof as an
Exhibit to the Rights Offering Registration Statement.
          Section 2. Representations and Warranties of the Company.
          The Company hereby represents and warrants to the Investor as follows:
          2.1 Organization. The Company is a corporation validly existing and in
good standing under the laws of the State of Delaware, and is duly qualified or
licensed to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction where the nature of the property owned or leased
by it or the nature of the business conducted by it makes such qualification or
license necessary, except where the failure to be so qualified or licensed would
not reasonably be expected to either prevent or materially delay its ability to
perform its obligations hereunder. The Company has all corporate power and
authority to own and operate its properties, to lease the property it operates
under lease and to conduct its business as now or currently proposed to be
conducted.
          2.2 Due Authorization. The Company has the requisite corporate power
and authority to enter into, execute and deliver this Agreement and to perform
its obligations hereunder, including the issuance of the shares of Common Stock
to be issued hereunder, and has taken all necessary corporate action required
for the due authorization, execution, delivery and performance by it of this
Agreement, including the issuance of the shares of Common Stock to be issued
hereunder.
          2.3 Due Execution; Enforceability. This Agreement has been duly and
validly executed and delivered by the Company and constitutes its valid and
binding obligation, enforceable against it in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

-4-



--------------------------------------------------------------------------------



 



          2.4 Due Issuance and Authorization of Capital Stock. The shares of
Common Stock issued and delivered to the Investor pursuant to the terms hereof
will be, upon issuance, duly authorized, validly issued, fully paid and
non-assessable.
          2.5 Capitalization.
          (a) The authorized capital stock of the Company consists solely of
(i) 300,000,000 shares of Common Stock, par value $0.01 per share, of which
39,790,247 shares are issued and outstanding, and (ii) 75,000,000 shares of
Preferred Stock, par value $0.01 per share, none of which are outstanding as of
the date hereof. All of the issued and outstanding shares of Common Stock have
been duly authorized and validly issued, are fully paid and non-assessable, are
not subject to any preemptive rights and were not issued in violation of the
Securities Act or any other applicable laws (including state “blue sky” laws).
          (b) The authorized, issued and outstanding capital stock of the
Company immediately after the Investor Backstop Closing will be as set forth in
Schedule 2.5(b) hereto. All shares of capital stock of the Company outstanding
immediately after the Investor Backstop Closing will be duly authorized, validly
issued, fully paid and non-assessable.
          (c) Other than as set forth on Schedule 2.5(c) hereto, the Company
does not have outstanding any securities convertible into or exercisable or
exchangeable for any shares of its capital stock nor does it have outstanding
any rights to subscribe for or to purchase, or any options for the purchase of,
or any agreements providing for the issuance (contingent or otherwise) of, or
any calls, commitments or claims of any character relating to, any of its
capital stock or securities convertible into or exercisable or exchangeable for
any of its capital stock. Other than as set forth on Schedule 2.5(c) hereto, no
shares of the Company’s outstanding capital stock, or stock issuable upon
exercise or exchange of any outstanding options, warrants or rights, or other
stock issuable by the Company, are subject to any rights of first refusal or
other rights to purchase such stock (whether in favor of the Company or any
other Person), pursuant to any agreement or commitment of the Company. Except as
set forth on Schedule 2.5(c) hereto, the Company has no obligation to pay any
dividend on or make any distribution in respect of any capital stock.
          (d) Except as set forth on Schedule 2.5(d) hereto, there are no
preemptive or other outstanding rights, options, warrants, conversion rights,
stock appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, evidences of indebtedness or commitments of any character, written
or oral, under which the Company is or may become obligated to issue or sell, or
giving any Person a right to subscribe for or acquire, or in any way dispose of,
any shares of the capital stock or other equity interests, or any securities or
obligations exercisable or exchangeable for or convertible into any shares of
the capital stock or other equity interests of the Company, and no securities or
obligations evidencing such rights are authorized, issued or outstanding. Except
as set forth on Schedule 2.5(d) hereto, the outstanding capital stock of the
Company is not subject to any voting trust agreement or other

-5-



--------------------------------------------------------------------------------



 



agreement or commitment restricting or otherwise relating to the voting,
dividend rights or disposition of such capital stock. There are no outstanding
or authorized stock appreciation, phantom stock or similar rights providing
economic benefits based, directly or indirectly, on the value or price of the
stock or other equity interests of the Company.
          2.6 Consents. Except for such filings and approvals as may be required
under, and other applicable requirements of, federal securities laws and
applicable state securities or “blue sky” laws, to the best knowledge of the
Company, the execution, delivery and performance of this Agreement does not
require any consent of, authorization by, exemption from, filing with, or notice
to any Governmental Entity or any other Person.
          2.7 No Conflicts. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereunder, will
not (a) conflict with or result in any breach of any provision of the Company’s
certificate of incorporation or by-laws, (b) conflict with or result in the
breach of the terms, conditions or provisions of or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give rise to any right of termination, acceleration or cancellation under,
any material agreement, lease, mortgage, license, indenture, instrument or other
contract to which the Company is a party or by which any of its respective
properties or assets are bound, or (c) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, federal
and state securities laws and regulations) applicable thereto or by which any of
its properties or assets are bound or affected, except (i) which violation would
not, individually or in the aggregate, have a Material Adverse Effect and
(ii) in the case of clauses (b) or (c), where such conflicts or violations would
not prevent or materially delay its ability to consummate the transactions
contemplated by this Agreement.
          2.8 Huff Investment Agreement. Simultaneously with the execution and
delivery of this Agreement, the Company and the Huff Alternative Fund, L.P., and
the Huff Alternative Parallel Fund, L.P., are executing and delivering an
Investment Agreement in the form of Exhibit A hereto (the “Huff Investment
Agreement”).
          Section 3. Representations and Warranties of the Investor.
          The Investor hereby represents and warrants to the Company as follows:
          3.1 Due Authorization. The Investor has the requisite power,
authority, and capacity to enter into, execute and deliver this Agreement and to
perform his obligations hereunder and has taken all necessary action required
for the due authorization, execution, delivery and performance by him of this
Agreement.
          3.2 Due Execution; Enforceability. This Agreement has been duly and
validly executed and delivered by the Investor and constitutes his valid and
binding obligation, enforceable against him in accordance with its terms,
subject to applicable

-6-



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
          3.3 No Registration Under the Securities Act. The Investor understands
that the shares of Common Stock to be purchased by him pursuant to the terms of
this Agreement will be considered “restricted securities” as such term is
defined in Rule 144 under the Securities Act, that such shares have not been
registered and the Company will not be required to effect any registration under
the Securities Act or any state securities law with respect to such shares, that
such shares will be issued in reliance upon exemptions contained in the
Securities Act or interpretations thereof and in the applicable state securities
laws, and that the Investor may not sell, offer for sale or otherwise Transfer
such shares unless pursuant to a registration statement or in a transaction
exempt from or not subject to registration under the Securities Act.
          3.4 Acquisition for Investment. The shares of Common stock to be
acquired under this Agreement are being acquired by the Investor in good faith
solely for his own account, for investment and not with a view toward resale or
other distribution within the meaning of the Securities Act; provided, however,
that the disposition of the Investor’s property shall at all times be under his
control.
          3.5 Accredited Investor, Etc. The Investor is an “accredited investor”
within the meaning of Rule 501(a) under the Securities Act. The Investor is able
to bear any economic risks associated with such investment (including, without
limitation, the necessity of holding the shares for an indefinite period of
time, inasmuch as the shares have not been registered under the Securities Act).
The Investor certifies that he is a United States citizen living in the United
States.
          Section 4. Additional Covenants.
          4.1 Listing. The Company shall, consistent with the fiduciary duties
of its board of directors, use its reasonable efforts to maintain the listing of
the Common Stock on The Nasdaq Global Market stock exchange.
          4.2 Restrictions on Transfer. The Investor shall not, without the
prior written consent of the Company, make or permit any Transfer of any of the
Investor Rights Shares and any of the Investor Backstop Shares until the second
anniversary of the date of this Agreement.
          4.3 Legends. The Investor agrees with the Company that the
certificates evidencing the Investor Rights Shares and the Investor Backstop
Shares will bear the following legends:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF

-7-



--------------------------------------------------------------------------------



 



1933 AND MAY NOT BE SOLD OR TRANSFERRED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES OR THE SECURITIES
ARE SOLD AND TRANSFERRED IN A TRANSACTION THAT IS EXEMPT FROM OR NOT SUBJECT TO
THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
AN INVESTMENT AGREEMENT DATED AS OF JANUARY 9, 2008 (A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY) AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE PROVISIONS OF SUCH
INVESTMENT AGREEMENT.
          4.4 Further Assurances. From time to time after the date of this
Agreement, the parties hereto shall execute, acknowledge and deliver to the
other parties such other instruments, documents, and certificates and shall take
such other actions as the other parties may reasonably request in order to
consummate the transactions contemplated by this Agreement.
          Section 5. Conditions to Closing.
          5.1 Conditions to the Investor’s Obligation to Purchase the Investor
Rights Shares. The obligation of the Investor to consummate the purchase of the
Investor Rights Shares shall be subject to the satisfaction of each of the
following conditions on the date of the closing of the Rights Offering, each of
which conditions may be waived in writing in the sole discretion of the
Investor; provided, however, that, anything to the contrary notwithstanding,
inasmuch as the Investor is a principal executive officer of the Company, if any
condition set forth in this Section 5.1 is not satisfied due in substantial part
to an act or omission by the Investor (whether or not such act or omission
constituted a breach of this Agreement), then such condition shall be deemed to
have been satisfied:
          (a) Stock Certificates. The Company shall have delivered to the
Investor a certificate or certificates representing the shares of Common Stock
purchased by the Investor at such closing.
          (b) Huff Investment Agreement. The Huff Investment Agreement shall be
in full force and effect and no material default shall have occurred thereunder.
          (c) Litigation. There shall be no action, suit or proceeding pending
or, to the knowledge of the Company, threatened in writing, against the Company
or any of the assets of the Company in any court or before any arbitrator of any
kind or before or by any Governmental Entity that, individually or in the
aggregate, could reasonably be

-8-



--------------------------------------------------------------------------------



 



expected to prevent the Company from consummating the transactions contemplated
hereby.
          (d) Rights Offering. The Company shall have consummated the Rights
Offering; provided, however, that the parties hereto acknowledge, understand and
agree that the Company shall have the sole right to consummate the Rights
Offering or to terminate the Rights Offering.
          5.2 Conditions to the Investor’s Obligations to Purchase the Investor
Backstop Shares. The obligation of the Investor to consummate the purchase of
the Investor Backstop Shares shall be subject to the satisfaction of each of the
following conditions on the date of the Investor Backstop Closing, each of which
conditions may be waived in writing at the sole discretion of the Investor;
provided, however, that, anything to the contrary notwithstanding, inasmuch as
the Investor is a principal executive officer of the Company, if any condition
set forth in this Section 5.2 is not satisfied due in substantial part to an act
or omission by the Investor (whether or not such act or omission constituted a
breach of this Agreement), then such condition shall be deemed to have been
satisfied:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects as of the date when made and as of such closing as though made on and
as of such date.
          (b) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by it at
or prior to such closing.
          (c) Officer’s Certificate. The Company shall have delivered to the
Investor an officer’s certificate dated as of the date of such closing
certifying that (i) the resolutions duly adopted by the Board of Directors of
the Company, authorizing and approving its performance of the transactions
contemplated hereby and the execution and delivery of this Agreement remain in
full force and effect, and (ii) the conditions set forth in Sections 5.1(a) and
Section 5.1(b) hereof have been satisfied.
          (d) Good Standing Certificate. The Company shall have delivered to the
Investor a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State (or comparable office) of the Company’s
jurisdiction of formation, as of a date within 10 days of the closing.
          (e) Stock Certificates. The Company shall have delivered to the
Investor a certificate or certificates representing the shares of Common Stock
purchased by the Investor at such closing.
          (f) No Material Adverse Effect. No event, development, change or
circumstance shall have occurred that, individually or in the aggregate, shall
have had,

-9-



--------------------------------------------------------------------------------



 



or that, individually or in the aggregate, would reasonably be expected to have,
a Material Adverse Effect.
          (g) Governmental Entities. All authorizations, approvals or permits,
if any, of any Governmental Entity or regulatory body required in connection
with the transactions contemplated by this Agreement shall have been duly
obtained and shall be in full force and effect.
          (h) Huff Investment Agreement. The Huff Investment Agreement shall be
in full force and effect, the Huff Investors shall have consummated (or shall
simultaneously consummate) the closing of the purchase of the “Investor Backstop
Shares” (as such term is used in and defined in the Huff Investment Agreement)
pursuant to Section 1.2 of the Huff Investment Agreement, and the Huff Investors
shall have otherwise performed thereunder and no material default shall have
occurred thereunder.
          (i) Litigation. There shall be no action, suit or proceeding pending
or, to the knowledge of the Company, threatened in writing, against the Company
or any of the assets of the Company in any court or before any arbitrator of any
kind or before or by any Governmental Entity that, individually or in the
aggregate, could reasonably be expected to prevent the Company from consummating
the transactions contemplated hereby.
          (j) Rights Offering. The Company shall have consummated the Rights
Offering; provided, however, that the parties hereto acknowledge, understand and
agree that the Company shall have the sole right to consummate the Rights
Offering or to terminate the Rights Offering.
          5.3 Conditions to Company’s Obligations. The obligation of the Company
to issue the Investor Backstop Shares shall be subject to the satisfaction of
each of the following conditions, in each case, on the date of such closing,
each of which conditions may be waived in writing in the sole discretion of the
Company (it being understood that, for purposes of this Section 5.3, the Company
shall not waive any such condition without the approval of a majority of the
independent members of the Company’s board of directors):
          (a) Representations and Warranties. The representations and warranties
of the Investor contained herein shall be true and correct in all material
respects as of the date when made and as of such closing as though made on and
as of such date.
          (b) Performance. The Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by it at
or prior to such closing.

-10-



--------------------------------------------------------------------------------



 



          (c) Certificate. The Investor shall have delivered to the Company a
certificate dated as of the date of the closing certifying that the conditions
set forth in Section 5.3(a) and Section 5.3(b) hereof have been satisfied.
          (d) Governmental Entities. All authorizations, approvals or permits,
if any, of any Governmental Entity or regulatory body required in connection
with the transactions contemplated by this Agreement, including, without
limitation, lawful issuance and sale of the shares of Common Stock pursuant to
this Agreement shall have been duly obtained and shall be in full force and
effect on and as of the Investor Backstop Closing Date.
          (e) Rights Offering. The Company shall have consummated the Rights
Offering; provided, however, that the parties hereto acknowledge, understand and
agree that the Company shall have the sole right to consummate the Rights
Offering or to terminate the Rights Offering.
          (f) Purchase Price. The Investor shall have paid to the Company the
purchase price for the shares being purchased.
          Section 6. Termination
          6.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Investor Backstop
Closing:
          (a) by the mutual written consent of the Investor and the Company (it
being understood that, for purposes of this Section 6.1(a), the consent of the
Company shall not be given without the approval of a majority of the independent
members of the Company’s board of directors);
          (b) by either the Company or the Investor, if the closing of the
Rights Offering shall not have occurred on or before May 15, 2008;
          (c) by the Company if any court or Governmental Entity shall have
issued, enacted, entered, promulgated or enforced any law, order, judgment,
decree, injunction or ruling or taken any other action (that has not been
vacated, withdrawn or overturned) restraining, enjoining or otherwise
prohibiting the transactions contemplated hereby and such law, order, judgment,
decree, injunction, ruling or other action shall have become final and
non-appealable;
          (d) by the Company, (i) if there shall have occurred, on the part of
the Investor, a breach of any material representation, warranty, covenant or
agreement contained in this Agreement that is not curable or, if curable, is not
cured within ten (10) calendar days after written notice of such breach is given
by the Company to the Investor or (ii) upon the failure of a closing condition
set forth in Section 5.3 hereof that is not curable;

-11-



--------------------------------------------------------------------------------



 



          (e) by the Investor, (i) if there shall have occurred, on the part of
the Company, a material breach of any representation, warranty, covenant or
agreement contained in the this Agreement that is not curable or, if curable, is
not cured on or prior to the earlier of (x) ten (10) calendar days after written
notice of such breach is given by the Investor to the Company and (y) the date
on which all conditions to the consummation of the transactions contemplated
hereby not related to such breach have been satisfied or (ii) upon the failure
of a closing condition set forth in Section 5.1 or 5.2 hereof that is not
curable; provided, however, that, anything to the contrary notwithstanding,
inasmuch as the Investor is a principal executive officer of the Company, if any
breach or failure of condition occurs or exists as contemplated above due in
substantial part to an act or omission by the Investor (whether or not such act
or omission constituted a breach of this Agreement), then, for purposes of this
Section 6.1(e), such breach shall be deemed not to exist and such condition
shall be deemed to have been satisfied; and
          (f) by the Company in its sole discretion and without cause.
          6.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 6.1 hereof, this Agreement shall forthwith become
void and have no effect, without any liability on the part of any party or its
directors, officers, members or stockholders, other than pursuant to the
provisions of this Section 6.2 and other than any liability from any breach of
any provision of this Agreement prior to such termination, all of which shall
survive any such termination.
          Section 7. Indemnification; Survival of Representations and
Warranties.
          7.1 Indemnification. The Company shall indemnify, save and hold
harmless the Investor, and all of his representatives, Affiliates, attorneys and
agents and all of his heirs, successors, legal administrators and permitted
assigns (the “Indemnitees”), from and against all losses, claims, damages,
liabilities, costs (including, without limitation, the costs of investigation
and reasonable attorneys’ fees) and expenses (collectively, “Losses”), as
incurred by any or all of the Indemnitees in connection with or arising from the
untruth, inaccuracy or breach of any the Company’s representations, warranties
or agreements made herein, except to the extent of any willful misconduct or
gross negligence of an Indemnitee. This indemnification provision will be in
addition to the rights of each and all of the Indemnitees to bring an action
against the Company for breach of any term of this Agreement.
          7.2 Survival of Representations and Warranties. All representations
and warranties made pursuant to or in connection with this Agreement shall
survive the execution and delivery of this Agreement indefinitely; and all
statements contained in any certificate, instrument or other writing delivered
by or on behalf of any party hereto required to be made pursuant to the terms of
this Agreement or required to be made in connection with or in contemplation of
the transactions contemplated by this Agreement will constitute representations
and warranties by such party pursuant to this Agreement.

-12-



--------------------------------------------------------------------------------



 



          Section 8. Definitions.
          For purposes of this Agreement, the following terms will have the
meaning set forth below:
          “Affiliate” as applied to any Person, means any other Person directly
or indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and, in addition to
the foregoing, a Person shall be deemed to control another Person if the
controlling Person owns fifteen (15%) or more of any class of voting securities
(or other ownership interest) of the controlled Person.
          “Agreement” has the meaning assigned to it in the preamble hereof.
          “Investor Backstop Closing” has the meaning assigned to it in
Section 1.2(c) hereof.
          “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to close.
          “Common Stock” has the meaning assigned to it in the preamble hereof.
          “Company” has the meaning assigned to it in the preamble hereof.
          “Distribution” has the meaning assigned to it in the preamble hereof.
          “Distribution Registration Statement” has the meaning assigned to it
in the Preamble.
          “Dollars” and “$” mean dollars in lawful currency of the United States
of America.
          “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
          “$15 Million Tranche Number” has the meaning assigned to it in the
Huff Investment Agreement.
          “Governmental Entity” shall mean any: (a) state, commonwealth, county,
municipality, district or other domestic jurisdiction of any nature;
(b) federal, state, local, municipal or other government; or (c) governmental or
quasi governmental authority of any nature (including, but not limited to, any
governmental division,

-13-



--------------------------------------------------------------------------------



 



subdivision, department, agency, registering authority, bureau, branch, office,
commission, council, self-regulatory organization, board, instrumentality,
officer, official, representative, organization, unit, body or Person and any
court or other tribunal).
          “Huff Investment Agreement” has the meaning assigned to it in
Section 2.8 hereof.
          “Indemnitees” has the meaning assigned to it in the Section 7.1
hereof.
          “Investor” has the meaning assigned to it in the preamble hereof.
          “Investor Backstop Shares” has the meaning assigned to it in
Section 1.2(c) hereof.
          “Investor Distribution Shares” has the meaning assigned to it in the
preamble hereof.
          “Investor Rights Shares” has the meaning assigned to it in Section 1.1
hereof.
          “Losses” has the meaning assigned to it in Section 7.1 hereof.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company taken as a whole, whether or not arising from transactions in the
ordinary course of business, except for (i) any change or effect resulting from
general economic, financial or market conditions or (ii) any change or effect
resulting from conditions or circumstances generally affecting the real estate
development industry other than any such change that has an effect on the
Company that is substantially and disproportionately larger than on the industry
generally; (b) the ability of the Company to perform its obligations under this
Agreement; or (c) the validity or enforceability of this Agreement.
          “New York Court” has the meaning assigned to it in Section 9.5 hereof.
          “Person” includes all natural persons, corporations, business trusts,
limited liability companies, associations, companies, partnerships, joint
ventures and other entities, as well as governments and their respective
agencies and political subdivisions.
          “Right” or “Rights” has the meaning assigned to it in the preamble
hereof.
          “Rights Offering” has the meaning assigned to it in the preamble
hereof.
          “Rights Offering Registration Statement” has the meaning assigned to
it in Section 1.3(a) hereof.

-14-



--------------------------------------------------------------------------------



 



          “Securities Act” means the U.S. Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder, all as the same shall be
in effect from time to time.
          “SEC” has the meaning assigned to it in the preamble hereof.
          “Subscription Price” shall mean the lesser of (i) $10.00 per share
(after giving effect to the 10 for 1 reverse stock split contemplated in
connection with the Distribution), and (ii) the cash price per share of Common
Stock being paid pursuant to the Rights Offering; subject to appropriate
adjustments to give effect to stock splits, stock dividends, recapitalizations
and similar transactions affecting the Company’s capital.
          “Transfer” means, with respect to any securities or property (as
applicable), any direct or indirect sale, pledge, hypothecation, security
interest, transfer, assignment, or other disposition of such securities or
property or any interest therein, whether with or without consideration and
whether voluntarily or involuntarily or by operation of law and whether in a
private transaction or by means of a securities or other market.
          Section 9. Miscellaneous.
          9.1 Notices. Any notice or other communication required or which may
be given pursuant to this Agreement will be in writing and either delivered
personally to the addressee, telecopied to the addressee, sent via electronic
mail or mailed, certified or registered mail, postage prepaid, and will be
deemed given and received when so delivered personally, telecopied, or sent via
electronic mail, or, if mailed, five (5) days after the date of mailing, as
follows:

  (i)   if to the Investor, to the address set forth on Schedule 1 hereto.    
(ii)   if to the Company, to:

FX Real Estate and Entertainment Inc.
650 Madison Avenue
New York, New York 10022
Facsimile: (212) 980-4455
Email: mitchell.nelson@flagluxury.com
Attn: Mitchell J. Nelson, Esq.
With a copy to:
Troutman Sanders LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Facsimile: (212) 704-6288
Email: timothy.kahler@troutmansanders.com

-15-



--------------------------------------------------------------------------------



 



Attn: Timothy I. Kahler, Esq.
               and Richard G. Cushing, Esq.
          9.2 Assignment. This Agreement will be binding upon and inure to the
benefit of each and all of the parties to this Agreement, and neither this
Agreement nor any of the rights, interests or obligations hereunder will be
assigned by any of the parties to this Agreement without the prior written
consent of the other parties.
          9.3 Entire Agreement. This Agreement contains the entire agreement by
and between the Company and the Investor with respect to the transactions
contemplated by this Agreement and supersedes all prior agreements and
representations, written or oral, with respect thereto.
          9.4 Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms, provisions and
conditions of this Agreement may be waived, only by a written instrument signed
by the parties or, in the case of a waiver, by the party waiving compliance. No
delay on the part of any party in exercising any right, power or privilege
pursuant to this Agreement will operate as a waiver thereof, nor will any waiver
on the part of any party of any right, power or privilege pursuant to this
Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement. The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at law or in equity.
          9.5 Governing Law; Jurisdiction; Venue; Process. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK. Each party hereby irrevocably submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York located in New York, New York or the United States District Court for the
Southern District of New York, and any appellate court from any such court (as
applicable, a “New York Court”), in any suit, action or proceeding arising out
of or relating to this Agreement, or for recognition or enforcement of any
judgment resulting from any such suit, action or proceeding, and each party
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in the New York
Court. Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, (i) any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in the New York Court, (ii) the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court, and (iii) the right to object, with respect to
such suit,

-16-



--------------------------------------------------------------------------------



 



action or proceeding, that such court does not have jurisdiction over such
party. Each party irrevocably consents to service of process in any manner
permitted by law.
          9.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. All such counterparts
shall be deemed an original, will be construed together and shall constitute one
and the same instrument.
          9.7 Headings. The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          9.8 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
[The remainder of this page is intentionally blank.]

-17-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first above written.

            FX REAL ESTATE AND ENTERTAINMENT INC.
      By:   /s/ Mitchell J. Nelson         Name:   Mitchell J. Nelson       
Title:   Executive Vice President     

                  /s/ Robert F.X. Sillerman       Robert F.X. Sillerman         

-18-



--------------------------------------------------------------------------------



 



         

SCHEDULE 1

         
Name
  Address   (1) Number of Investor
 
      Rights Shares
 
      (2) Investor Rights
 
      Shares Purchase Price
Robert F.X. Sillerman
  650 Madison Avenue    
 
  New York, New York 10022   (1) 3,037,365
 
  Email:    
 
  Facsimile: (212) 980-4455   (2) $30,373,650

 